 


109 HR 4138 IH: Weatherization Assistance Act
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4138 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the establishment of a program of assistance to States for consultations with respect to weatherization and energy efficiency. 
 
 
1.Short titleThis Act may be cited as the Weatherization Assistance Act. 
2.Program 
(a)EstablishmentThe Secretary of Energy shall establish a program to provide assistance to States for consultations with respect to weatherization and energy efficiency of residences and small businesses. Under the program, States shall provide information and recommendations for achieving greater energy efficiency, but shall not provide equipment or labor to achieve energy efficiency improvements. 
(b)Eligibility 
(1)StatesA State shall be eligible for assistance under this section if it receives funding under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.). 
(2)RecipientsResidential consultations shall be provided through the program established under this section only with respect to residences for which the household income does not exceed 200 percent of the State median income for households of the same size.   
(c)DefinitionFor purposes of this section, the term small businesses means small business concerns within the meaning of section 3 of the Small Business Act (15 U.S.C. 632).  
3.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy for carrying out this Act $200,000,000 for each of the fiscal years 2007 through 2011.  
 
